Citation Nr: 0329923	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to Special Monthly Compensation Based Upon Loss 
of Use of the Lower Extremities, Bilaterally, Secondary to 
Service-Connected Chronic Low Back Strain with Thoracic and 
Lumbar Spondylosis.  

Entitlement to an Automobile and Adaptive Equipment, or 
Adaptive Equipment alone under the provisions of 38 U.S.C.A. 
§§ 3901-3904 (West 2000).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States Air 
Force from September 1950 to July 1954, and from November 
1955 to service retirement in January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 2000 and 
June 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The rating 
decision of November 2000 denied special monthly compensation 
(SMC) based upon loss of use of the lower extremities, 
bilateral, secondary to his service-connected chronic low 
back strain with thoracic and lumbar spondylosis.  The rating 
decision of June 2001 denied entitlement to an automobile and 
adaptive equipment or adaptive equipment only under the 
provisions of 38 U.S.C.A. §§ 3901-3904 (West 2000).  The 
veteran appeared and offered testimony in support of his 
claims at a personal hearing held in August 2002 before an RO 
Hearing Officer.


REMAND

The record shows that the veteran's representative has 
requested that the case be Remanded to the RO to afford the 
veteran another VA spine and neurological examination because 
of the failure of the VA examiner in May 2001 to review the 
veteran's claims folder or medical records prior to or during 
the examination.  It is asserted that the duty to assist the 
veteran has not been met because of the failure to provide an 
adequate VA examination, and one which takes into account the 
provisions of 38 C.F.R. Part 4, §§ 4.40, 4.45, .4.59, and the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

A General Counsel Opinion, issued in July 1995, held that 
pursuant to the statutory duty under 38 U.S.C.A. § 5107(a) to 
assist a claimant in the development of facts pertinent to a 
claim, and the decisions of the United States Court of 
Appeals for Veterans' Claims interpreting that duty, a 
Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  (VAOPGCPREC 20-95)  In that connection, the 
Court has held as follows: A VA examination which failed t 
include a review of all of the veteran's medical records 
[was] in violation of the duty to assist.  Culver v. 
Derwinski, 3 Vet. App. 292, 299 (1992).  "The examiner must 
have the full medical record of the veteran prior to making 
the evaluation."  Shoemaker v. Derwinski, 3 Vet. App. 248, 
255 (1992).  "In order for [VA] to fulfill its duty to 
assist . . . a thorough contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, [is required] so that the evaluation of the 
claim[ed] disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  "[I]t is . . 
.essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history."  38 C.F.R. Part 4, § 4.1; Tucker v. Derwinski, 2 
Vet. App. 201, 203 (1992). 

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
whom he has received treatment for his 
service-connected spine disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at Michigan Medical, P.C., 
as well as all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Battle Creek, since March 2001.  

2.  Thereafter, the RO should schedule 
another VA spine and neurological 
examination of the veteran by a panel of 
two qualified specialists, who have first 
reviewed the veteran's claims folder, in 
order to determine the current nature, 
extent, and disabling manifestations of 
any service-connected disabilities which 
are productive of impairment in his 
ability to independently ambulate and to 
drive an automobile.  In conducting the 
examination the examiners must consider 
and discuss the provisions of 38 C.F.R. 
Part 4, §§ 4.40, 4.45, .4.59, and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995), including 
whether there is evidence of weakened 
movement, excess fatigability, 
incoordination, or functional loss due to 
pain on use or flare-ups when the joint 
in question is used repeatedly over a 
period of time.  Upon completion of the 
requested examinations, the examiners 
should each express his or her opinion as 
to whether the claimant meets the 
criteria for loss of use of the lower 
extremities due to his service-connected 
spinal disabilities.  

3.  The RO should then readjudicate the 
appeals for special monthly compensation 
(SMC) based upon loss of use of the lower 
extremities, bilateral, secondary to his 
service-connected chronic low back strain 
with thoracic and lumbar spondylosis, and 
entitlement to an automobile and adaptive 
equipment or adaptive equipment only 
under the provisions of 38 U.S.C.A. 
§§ 3901-3904 (West 2000), in light of the 
additional evidence added to the record.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



